NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



NANCY MARGREY,                   )
                                 )
           Appellant,            )
                                 )
v.                               )                Case No. 2D16-355
                                 )
FLORIDA INSURANCE GUARANTY       )
ASSOCIATION, INSURER FOR         )
HOMEWISE PREFERRED               )
INSURANCE,                       )
                                 )
           Appellee.             )
________________________________ )

Opinion filed May 10, 2019.

Appeal from the Circuit Court for
Hillsborough County; Paul L. Huey,
Judge.

Robert E. Biasotti and Christine R.
O'Neil of Biasotti and Associates, St.
Petersburg, for Appellant.

Dorothy V. DiFiore and Karen M.
Shimonsky of Quintairos, Prieto, Wood
& Boyer, Tampa, for Appellee.


PER CURIAM.


              Affirmed.


NORTHCUTT, KELLY, and MORRIS, JJ., Concur.